Citation Nr: 1743040	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  12-22 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama 


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for chronic fatigue syndrome (CFS).  

2.  Entitlement to service connection for CFS to include as due to a chronic qualifying disability as due to an undiagnosed illness. 
 
3.  Entitlement to service connection for bilateral tinnitus to include as due to a chronic qualifying disability as due to an undiagnosed illness.

4.  Entitlement to service connection for bilateral hand tremors to include as due to a chronic qualifying disability as due to an undiagnosed illness. 

5.  Entitlement to service connection for allergic rhinitis (claimed as sinusitis) to include as due to a chronic qualifying disability as due to an undiagnosed illness. 

6.  Entitlement to service connection for obstructive sleep apnea (claimed as a sleep disorder) to include as due to a qualifying chronic disability as due to an undiagnosed illness

7.  Entitlement to service connection for cervical strain (claimed as joint pain of the neck) to include as due to a chronic qualifying disability as due to an undiagnosed illness. 

8.  Entitlement to service connection for lumbar strain (claimed as joint pain of the lower back) to include as due to a chronic qualifying disability as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to August 1988, and from September 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of service connection for CFS, bilateral tinnitus, bilateral hand tremors, allergic rhinitis (claimed as sinusitis), obstructive sleep apnea, cervical strain, lumbar strain, all to include as due to a chronic qualifying disability as due to an undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1997, the RO denied service connection for CFS.  The Veteran did not appeal.

2.  Since the October 1997 final decisions, military service records have been received in support of the Veteran's claim.

3.  These additional service records were not considered by the earlier final decision, so new and material evidence sufficient to reopen this claim is not required, and the claim must be reconsidered on its underlying merits.


CONCLUSIONS OF LAW

1.  The RO's October 1997 rating decision which denied service connection for CFS is final.  38 U.S.C.A. § 7105 (West 2014).

2.  In light of the receipt of additional relevant service records, the issue of entitlement to service connection for CFS is subject to reconsideration.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.156(c), 3.160(d), 20.200, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim of service connection for CFS is being granted to the extent that it is being reconsidered.  As such, any deficiencies with regard to the VCAA are harmless and nonprejudicial.


New and Material

In an October 1997 rating decision, the RO denied service connection for CFS.  It was noted that the service treatment records had not been located and the Veteran was notified of this information.  A notice of disagreement and/or pertinent evidence was not received within the subsequent one-year period.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In addition, 38 C.F.R. § 3.156(c) provides that if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the record when VA first decided the claim, VA will reconsider the claim.  In this case, additional service treatment records have been received; therefore the claim must be reconsidered.  

There does not have to be new and material evidence to reopen this claim according to 38 C.F.R. § 3.156(c), rather, it automatically has to be reconsidered on its underlying merits.  See Vigil v. Peake, 22 Vet. App. 63 (2008).  This claim thus has to be remanded to the RO for consideration on its underlying merits, not instead as a petition to reopen this claim, as well as for another matter.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).


ORDER

The petition to reconsider the claim of entitlement to service connection for CFS is granted, subject to the further development of this claim on remand.


REMAND

In the Informal Hearing Presentation, the Veteran's representative pointed out that the Veteran has not been afforded a VA examination to include consideration of the lay evidence and his claimed disabilities.  The Board notes that the "lay evidence" includes statements from the Veteran's wife that current disabilities are related to service and the Veteran's wife, as a nurse, has medical training.  

The Board notes that the Veteran has been examined with regard to his claimed tinnitus.  He currently has tinnitus.  The VA examiner, in December 2010, indicated that it was her opinion that the tinnitus was not likely related to inservice noise exposure.  However, with regard to the question of whether the tinnitus arose from an inservice ear infection and treatment, she indicated that this was a medical problem that should be addressed by a physician.  A physician did not thereafter address that inquiry.

In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War examination to determine the nature and etiology of any current CFS, bilateral tinnitus, bilateral hand tremors, allergic rhinitis (claimed as sinusitis), obstructive sleep apnea, cervical complaints, and lumbar complaints.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following:

(a) State whether the Veteran's complaints of are attributable to a known clinical diagnosis (including the already noted diagnoses of rhinitis, obstructive sleep apnea, cervical strain, and lumbar strain, rhinitis, obstructive sleep apnea, cervical strain, and lumbar strain), or whether such complaints are signs or symptoms of an undiagnosed illness or medically unexplained chronic multi-symptom illness such as fibromyalgia. The examiner should also consider whether the Veteran has CFS.

(b) If any of the above symptoms (as well as CFS if he has that diagnosis) are determined to be attributable to a known clinical diagnosis, including the already noted rhinitis, obstructive sleep apnea, cervical strain, and lumbar strain, whether it is at least as likely as not (50 percent probability or greater) that each condition had its clinical onset during service or is related to any in-service disease, event, or injury.  In doing so, the examiner should also address inservice ear infection and treatment.  Also, the examiner must consider the Veteran's statements as well as the other lay statements and the statements of the Veteran's wife, a nurse, that he has had complaints since his service in the Gulf War.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  Finally, the RO should readjudicate the claim on appeal de novo in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


